Case 1:17-cv-00487-PLM-RSK ECF No. 111 filed 07/14/20 PageID.2268 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

Country Mill Farms, LLC and                      Case No. 1:17-cv-00487-PLM-RSK
Stephen Tennes,
                                                 Honorable Paul L. Maloney
                     Plaintiffs,
        v.

City of East Lansing,

                     Defendant.




                             Order Adjourning the Trial

        The parties having filed a joint motion to vacate and adjourn the trial, final

pretrial conference, and associated pretrial dates, and the Court having held a

conference with the parties on July 1, 2020, and being duly advised:

        ORDER that the trial previously set for September 1, 2020, has been

adjourned. The Court also vacates the associated pretrial dates, including the

deadline to file Motions in Limine on August 3, 2020, the deadline to file a Proposed

Final Pretrial Order on August 6, 2020, and the Final Pretrial Conference currently

set for August 17, 2020.

        The Court will issue a revised case management order with a trial date in

2021.



        July 14, 2020
Date: ____________________                 /s/ Paul L. Maloney
                                          Honorable Paul L. Maloney
                                          United States District Judge
